DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 a directed to invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-13 are allowed.
 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms; the processor 22 receives 3D point cloud data from the metrology system 14 and colour image data from the imaging system 18. The combined data of 3D point cloud data and the corresponding colour image as acquired for a surface of a given part of an intraoral scene is herein referred to as a scanning dataset. The colour image of a scanning dataset is processed to label the image elements that are within a region of the image representing a surface of said intraoral scene, for example US publications 20200170760. However, the prior art of record fails to show the limitation of claim 1, “modify one or more 2D intraoral images of the first plurality of 2D intraoral images by removing the representation of the foreign object from the one or more 2D intraoral images; convert the modified one or more 2D intraoral images in which the representation of the foreign object has been removed into three-dimensional (3D) data; receive a second plurality of 2D intraoral images of the dental site from the handheld scanner during the intraoral scan; convert one or more additional 2D intraoral images of the second plurality of 2D intraoral images into additional 3D data; and generate a 3D surface of the dental site based at least in part on the 3D data and the additional 3D data”.

The main reason for allowance of these claims is applicant’s remarks filed on 1/6/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIN JIA/
Primary Examiner, Art Unit 2667